﻿The thirty-fifth session of the Assembly is being held at an extremely critical time in international relations when the relative peace which has prevailed among nations since the Second World War is today seriously threatened.
37.	Whether it be in the Middle East, in Asia or in Africa, what we have seen is a recrudescence of violence and turbulence which, if we are not careful, is liable to undermine all the efforts undertaken by the United Nations and other bodies to save present and future generations from the horrors of war in keeping with the ideals of the Charter.
38.	The economic and international monetary turbulence at the present time, far from creating a climate of confidence between the industrialized and the developing countries with a view to better collaboration, is, on the contrary, giving rise to a feeling of frustration and is holding up solutions for the establishment of a new international economic order that will be more just and more equitable.
39.	That is why our delegation, which represents, as is well known, one of the poorest countries in the world because our resources are not exploited and because we are a victim of the present system, is much concerned both by our internal situation and by the very future of mankind.
40- By electing Mr, von Wechmar to the presidency of the thirty-fifth session of the General Assembly, the United Nations intended to pay a sterling tribute to his great country, the Federal Republic of Germany, with which my country, Chad, maintains excellent relations of friendship and co-operation.
41.	It is a particular pleasure, therefore, for us to extend to him, on behalf of our delegation, our warmest possible congratulations, His distinguished diplomatic and statesmanlike qualities make it highly probable that he will with dynamism, tact and foresight conduct the proceedings of the present session of our Organization to full success,
42.	The delegation of Chad will spare neither effort nor time contributing its own part to our deliberations.
43.	I should like to express our warm satisfaction and great admiration to Mr. Salim Ahmed Salim of the United Republic of Tanzania, That worthy and brave son of Africa conducted the proceedings of the thirty-fourth session and the three special sessions of the Assembly with competence and dynamism.
44.	We should also like to congratulate our valiant Secretary-General for having made himself so readily available and for the bold initiatives he has taken to face up to the many situations which seemed liable to threaten or breach international peace and security, which are the fundamental objectives of the Charter of the United Nations, I hope he will find in what I have said an expression of the profound gratitude of the Government and people of Chad for his concern over the situation of exceptional gravity prevailing in our country.
45.	We should like also to welcome in our midst the representatives of Saint Vincent and the Grenadines. The accession to independence of their beautiful country illustrates once again the victory of the peoples that love peace and justice over the forces of domination and exploitation.
46.	The United Nations has set itself the task of ensuring the maintenance of international peace and security, the settlement of disputes by peaceful means, co-operation among States in the various areas of international relations, disarmament and the decolonization of Territories still under foreign domination and administration.
47.	If we want to maintain international peace and security, we must continue to work to reduce the causes of tension in the world. Competition among the great Powers in the field of armaments, in spite of the recommendations of the General Assembly at the tenth special session, increases the danger of a war which may turn into a nuclear holocaust in which all nations, great and small, rich and poor, will be destroyed. In order to maintain this international peace and security all those Powers that possess arms must show by specific deeds their determination to respect the fundamental principles laid down in the Charter.
48.	Therefore we should like to stress here our concern about the armed conflict between Iraq and Iran, two fraternal countries with which we share so many ideals. We appeal urgently to the two belligerents to listen to reason and find a rapid solution to their dispute by peaceful means. It is within this framework that we welcome the mediation efforts of the President of Pakistan, undertaken in accordance with the recommendations of the members of the Islamic Conference.
49.	The obstinate refusal of certain regimes to implement resolution 1514 (XV), the Declaration on the Granting of Independence to Colonial Countries and Peoples, makes manifest the contradiction between the extolling of human rights and the frequent violation of those rights, particularly in southern Africa, in the Middle East, in Western Sahara and in other parts of the world.
50.	In southern Africa, the independence of Zimbabwe, so warmly welcomed by all the Members of the Organization, represents an undeniable victory over colonialism. This overwhelming victory of the martyred and heroic people of Zimbabwe arouses our increased admiration and confidence concerning the bright future ahead for all peoples still under colonial and racist domination. The knell is tolling for the last bastion of colonialism and apartheid.
51.	The explosive situation in Namibia is of grave concern to us and more sustained efforts are needed to combat the unjust policy of the minority racist regime of South Africa. The installation by Pretoria of a puppet Government in Namibia strengthens our determination to support SWAPO, the sole and legitimate representative of the Namibian people. Any overt or covert attempt to lend a semblance of legitimacy to that Government is clearly doomed to failure. We vigorously condemn the minority regime of South Africa, which, in flagrant violation of the relevant resolutions of the Organization of African Unity [OAU] and the United Nations and in defiance of international public opinion, is stepping up its reign of terror, violence and racial discrimination.
52.	Furthermore, we very much appreciate the considerable efforts made by the Secretary-General, and we, too, regret that, as he stressed in his report on the work of the Organization, South Africa in particular is still obstructing the implementation of the proposed settlement approved by the Security Council in resolution 435 (1978).
53.	In South Africa itself, international attention is still focused on the odious practice of apartheid. The minority racist regime is continuing its shameful oppression of the African majority. The increase in repression and violent incidents in recent months in South Africa makes it amply clear that «hat regime is obstinately pursuing its policy of racial discrimination and apartheid, but nothing can break the will and the resistance of a people when humiliation reaches the point of no return.
54.	We should not like to leave the African continent without referring to the situation in Western Sahara. With regard to this, we express the hope that the conclusions of the recent deliberations of the Ad Hoc Committee of the OAU will be applied by the parties concerned. The OAU, we believe, still has vast resources at its disposal and we have every confidence in it.
55.	The problem of the Palestinian people over the years has been a focal point of our concern. Any solution of that problem must take into account the effective participation of the PLO, the sole authentic and legitimate representative of the Palestinian people. Experience has shown us that none of the partial attempts at a settlement has yielded the results hoped for. For our part, whether in the OAU, among the non-aligned countries or in the United Nations, we have constantly asserted that the Palestinian people, like any other people, has the right to a homeland and its inalienable rights must be preserved. That is why we condemn the decision of Israel to make Jerusalem its capital, contrary to the relevant resolutions of the United Nations.
56.	Permit me now, in view of the gravity of the tragedy that has afflicted the people of Chad, to ask the indulgence of the representatives here briefly to recall the facts, so that they may be placed in their proper context, of the events that have been occurring in our country and particularly in the capital, N'Djamena, in order to explain better to the international community the position of our Government. The Lagos agreement signed on 21 August 1979 is a valid historical compromise for the normalization of political life in Chad following the bloody events of February and March 1979. But that agreement as deliberately violated by one of the signatories known as the Armed Forces of the North, a title that only serves to illuminate the separatist tendencies of their leader.
57.	In putting into effect its policy of national reconciliation, the military regime of General Malloum, which had overthrown President Tombalbaye on 13 April 1975, concluded on 16 September 1977 the Khartoum agreement with Mr. Hissene Habre, the leader of the Armed Forces of the North. Pursuant to that document, the latter returned peacefully to N'Djamena, where on 25 August 1978 he signed with the central authorities the fundamental charter, the new institutional framework of the country. It was an extremely rare event in the history of Africa that the rebel chief was made Prime Minister of a Government of National Union established in accordance with the provisions of the charter I have mentioned. However, instead of combining his efforts with those of the President of the Republic in order to complete the task of national reconciliation and to bring about a frank and direct dialogue with the other forces still in armed opposition, the Prime Minister set about obstructing them and rose up against the authority of the President. Furthermore, refusing the necessary political debate, the Prime Minister mobilized the support of the section of the public on matters which were as subjective as they were separatist, such as the north-south and the Moslem-non-Moslem antagonism. This belligerent attitude led to the outbreak on 1 February 1979 of hostilities between the national armed forces remaining faithful to the President of the Republic and the Prime Minister's Armed Forces of the North, This was the first war in N'Djamena and the first act of sabotage of the process of national reconciliation. This military explosion caused the people of Chad tremendous losses in human lives and material damage, the consequences of which are incalculable.
58.	It was in those circumstances that, thanks to the benevolent and fraternal mediation of neighbouring countries, particularly the Federal Republic of Nigeria, the first conference brought together the warring brothers at Kano from 7 to 15 March 1979. That conference gave rise to the so-called Kano agreement signed by the two opposing parties, that is to say, the President and the Prime Minister, and two other leaders of certain political-military movements invited by the Nigerian authorities.
59.	That agreement provided for, inter alia: the observation of a cease-fire throughout the national territory; free circulation of the civilian population; dissolution of political institutions; and the formation of a transitional Government of national union, which was to come into effect only after a meeting bringing together all the political families of Chad with political-military representation in the country.
60.	Furthermore, by related arrangement, the President and the Prime Minister promised to resign from their respective posts and to entrust power to a provisional council of State which was to manage the country's affairs until the Government provided for in the agreement was formed. That resignation actually took place on 23 March 1979 and the President withdrew from the political scene in order to facilitate the search for a solution to the tragic situation in Chad. The former Prime Minister—instead of following the President's example, since he was equally responsible if not more so for the situation which had been created—clung desperately to his political life and returned to the second Kano conference at the head of his movement. That second conference was convened at the beginning of April 1979 and brought together all the political groupings in Chad without exception. But that meeting was a failure even before it started, because of the intransigence of the leader of the Armed Forces of the North who systematically opposed the participation of movements which had not been represented at the first Kano conference on the pretext that they had no representatives in the field.
61.	That was a further disavowal of the commitments undertaken by the head of the Armed Forces of the North and the second act of sabotage against national reconciliation.
62.	In the face of the impasse thus created, the President of the conference, Major-General Shehu M. Yar'adua, then Chief of Staff, and a member of the Supreme Military Council of Nigeria, managed to secure agreement—by way of compromise—on the establishment of a commission of inquiry made up of representatives of the participating countries and each of the political movements in Chad. Its mission was to verify in the field the political and military presence of the new movements.
63.	Faithful to his strategy of systematically going back on commitments, the former Prime Minister prevented the commission from fulfilling its task. Furthermore, profiting by a major military presence in the capital, he was to force the hand of the other heads of movements and form a government in clear violation of the Kano agreement and compromise. That Government, in which the leader of the Armed Forces of the North held the defence portfolio, was not only challenged by neighbouring countries and the rest of the international community but was also flatly rejected by those who had no part in the proceedings.
64.	It was in that context that at its sixteenth session the Assembly of Heads of State and Government of OAU decided at Monrovia to entrust the settlement of the Chad conflict to an ad hoc committee composed of Chad's neighbours, observer countries and representatives of the Secretary-General of OAU.
65.	Nigeria once again offered its generous hospitality as host to a new conference on national reconciliation in Chad. That was organized in Lagos from 13 to 21 August 1979, Under the aegis of the OAU, it brought together 11 national political and military movements in the presence of those nations which has been duly commissioned by the Monrovia Assembly.
66.	Following difficult negotiations, those talks led to the conclusion of an historic political compromise which became known as the Lagos agreement. The relevant provisions of that agreement, which have been aptly recalled in the General Assembly by the Foreign Minister of the People's Republic of the Congo, include the following points; demilitarization of the City of N'Djamena; release of political detainees and prisoners of war; formation of an integrated army; establishment of a neutral inter- African force with the task of maintaining peace; formation of a transitional government of national union with the task of leading the country to free democratic elections within a period of 18 months; and, finally, the withdrawal of French troops.
67.	Of those principal points, only the formation of the Transitional Government of National Union, the arrival in N'Djamena of part of the neutral force composed solely of the Congolese contingent, and evacuation of the French military base in N'Djamena were actually carried out.
68.	As for the other points, not only was their implementation not even begun but the Armed Forces of the North, whose representatives held two important ministries- defence and finance—started to infringe the Agreement. Thus, they violated the cease-fire by attacking the positions of the other movements in the north and centre of the country.
69.	With regard to the demilitarization of the city of N'Djamena, the Minister of Defence, who moreover was the chairman of the committee on demilitarization, in no way tried to perform his task but rather strengthened his positions in the capital, thus paving the way to a coup d’Etat. What is more, lie prevented the Congolese continent of the neutral force, which had arrived in N'Djamena, from being deployed in order to ensure order and protect persons of rank in Chad. We should like to take this opportunity to express our admiration and profound gratitude to the Congolese contingent for its exemplary behaviour during the hostilities,
70.	Putting his plan for a coup d’Etat into effect, the head of the Armed Forces of the North, after his followers had violated the cease-fire, surrounded the Chamber of Commerce building where a meeting was being held with all the heads of movements and the OAU representative, Chairman of the Independent Control Commission, which was attempting in a concerted way to put an end to the hostilities started by the Armed Forces of the North within the country. Not being able to achieve power in that way, at dawn on 21 March 1980 he launched the hostilities which are still going on. Thus the followers of the former Minister of Defence betrayed the spirit of the Lagos agreement and the confidence of the OAU.
71.	The unfortunate consequences of the tragedy caused by the Armed Forces of the North are numerous. The former Prime Minister in effect attempted to bring about a de facto partition of Chad by ordering, in the course of the February 1979 hostilities, the systematic murder of people from the southern part of Chad who were living in the north and in the capital of the country. That Fascist, pursuing his policy of division based on primitive tribalism, is persecuting and exterminating, even before and particularly after the beginning of the events that are now going on, the Arab people of Chad and all enlightened patriots living in the zones controlled by those hordes. The brutalities committed by the Armed Forces of the North, furthermore, provoked the exodus of the civilian population into the neighbouring countries of the United Republic of Cameroon, Nigeria, the Central African Republic, and the Sudan, which have to bear a greatly increased social burden. We should like to repeat to them here the expression of our profound gratitude for the sacrifices that they are so generously making to help the suffering people of Chad.
72.	But it should be noted that it is not only the refugees in neighbouring countries whose plight is of such concern to the Government of Chad and the international community; there is also the case of persons displaced within the country itself whose situation is also critical.
73.	In the light of the above, one might well ask how it was possible to arrive at this bloody imbroglio, which is almost without solution, after the Lagos compromise which, as so many delegations have so rightly pointed out, gave rise to a gleam of hope after the terrible events of 1979.
74.	The answer to that question, as was stressed by President Goukouni Weddeye, is the following:
"If Chad has been put to the fire and sword, if the people of Chad are dying in their thousands and have been for a year and a half, if the economy is in ruin and if the very existence of the State of Chad is threatened today, it is because of the satanic ambition of one of our fellow-countrymen."
Indeed, this man believes that he has a mission to govern Chad at any cost
75.	However, this nonentity would not have been able to plunge the people of Chad into this tragedy if he had not enjoyed the solid support of certain foreign Powers for which the unity and happiness of the people of Chad matter little in comparison with their ambition to dominate, They do not wish to admit that the individual who has caused so much bloodshed among innocent people who only wish to live in harmony and concord, has been rejected by the country as a whole.
76.	The people of Chad, like the other peoples of the world, is jealous of its independence and its national sovereignty, and it refuses to concede to anyone the right to impose any course of conduct upon it.
77.	Chad is rightfully respectful of the sacrosanct principles of the Charter and those of the OAU such as territorial integrity, free choice of a socio-economic regime, non-interference in the internal affairs of other States, non- acquisition of territory by force, and the self-determination of peoples.
78.	The distressing situation in which Chad has been plunged is, it should be recalled, the result of an internal rebellion against the authority of the State, Hence it is up to the Transitional Government of National Union, which derives its legitimacy from the Lagos agreement, to find an appropriate solution to the conflict. Nevertheless it has always made itself ready to co-operate in any initiative likely to assist in bringing back peace to the whole of its national territory.
79.	It was within that framework that, at the OAU meetings in June and July, at Freetown, the Chad delegation gave its full support to the resolution dealing with the Chad crisis with a view to finding an African solution. For to act in any other way would run the risk of lending international dimensions to an internal conflict. We are therefore fully confident that the current Chairman of the OAU Assembly will help the Transitional Government of National Union in its search for a solution to the Chad tragedy in accordance with that resolution.
80.	We hope that Mr. Siaka Stevens, President of Sierra Leone, the other African heads of State, and all those who are tireless in their efforts to restore peace to Chad will find in this an expression of our profound gratitude.
81.	Because of that serious political situation a country in the heart of Africa is in its death throes. Indeed, ever since its accession to international sovereignty Chad has virtually known no tranquil political life liable to promote its economic and social prosperity. Only five years after independence Chad was faced with a turbulent political situation the epilogue to which was the destruction of the State. Our economic development, which in any case was only embryonic and largely jeopardized by drought, was totally frozen.
82.	All administrative, economic, social and cultural structures were disrupted if not swept away entirely. It was a veritable debacle. The whole country must be reconstructed.
83.	At this tragic time, when the very foundations of the nation and its unity are threatened, the international community has not remained indifferent. It responded promptly to the appeal made by our delegation at the thirty-fourth session of the General Assembly and in resolution 34/120.
84.	In that resolution the General Assembly appealed urgently to all Member States, specialized agencies and other organizations of the United Nations system and international economic and financial institutions to provide generous emergency aid to Chad through bilateral or multilateral channels, with a view to meeting its reconstruction, rehabilitation and development needs, both short-term and long-term.
85.	In that resolution the Secretary-General was requested to dispatch a mission to Chad to review with the Government the aid it needed for reconstruction, and the question of organizing of a meeting of donors and, in this respect, to co-ordinate his efforts with those of UNDP, ECA and the World Bank.
86.	The delegation of Chad repeats here the warm expressions of gratitude which the President of the Transitional Government of National Union and Head of State, Mr. Goukouni Weddeye, addressed to the United Nations following the adoption of that resolution. That resolution gave rise to considerable hopes. Together with the Lagos agreement, it constituted genuine grounds for satisfaction and relief, and it seemed then that everything was going to be restored to order in Chad. But unfortunately that important resolution could not begin to be implemented to any extent at all because of the political situation.
87.	As we have said, the people of Chad took refuge abroad or were displaced within the national territory, and they are living in precarious conditions of hygiene, stripped of resources, food and medicine.
88.	That situation did, of course, gain the attention of the Council of Ministers of OAU, and at their thirty-fifth ordinary session at Freetown, they adopted a resolution on assistance to refugees and displaced persons in Chad. 
89.	We should like to take this opportunity to repeat our appeal to the international community for adequate and even increased assistance for Chad because resolution 34/120 is still valid and we are readying ourselves to embark, once peace has been restored, on an even more formidable war—the war, as the Assembly may be sure, of national reconstruction.
90.	We venture to hope that the will of the international community to help us remains unswerving, because the problem of Chad is just as acute as ever.
91.	But, beyond States and specialized agencies, our appeal goes also to the various charitable organizations and welfare organizations throughout the world, because women, children and old persons are languishing in poverty and dying of disease and malnutrition.
92.	We believe we have laid sufficient stress on the extreme gravity of the problem in Chad and our appeal to the international community to help us solve our problem. But our internal difficulties, however grave they may be, do not cause us to overlook the equally disturbing problems of the international community at large, because the economic development of each of our countries is to a very large extent dependent on the world economic situation.
93.	One thing is certain and universally acknowledged, and that is that we all aspire to a common ideal: improvement of the general well-being of our respective peoples and hence of all mankind.
94.	To say that all the hopes in our Organization have been dashed is in our view not very realistic. We cannot pass over in silence the extremely positive role played by the United Nations in the emancipation of the colonized peoples, rapprochement and the peaceful coexistence of all peoples.
95.	We cannot underestimate that role inasmuch as economic and political factors are intimately interconnected and very often political freedom has promoted and made possible economic and social advances. In a word, the record of the action by the United Nations is not entirely negative. But we have serious grounds for being disturbed and disappointed. Indeed, when we consider the international economic situation, we cannot conceal either our concern at the negative trends in the world economy or our disappointment in the face of the economic stagnation of the developing countries. However, important measures have been adopted by the General Assembly to promote development and to help the developing countries catch up. But the results that have been achieved still fall far short of the objectives.
96.	If we compare the global objectives and targets laid down in the Lima Plan and for the First and the Second United Nations Development Decade with the progress actually achieved, we have to conclude that the endeavour has been a failure. The economic situation of those countries has hardly improved. In many cases it has become even worse. The African continent, which contains the greatest number of least-developed countries, including my own, is the principal victim of the world's economic crisis. The estimates of the World Bank are very alarming in this regard. They are the harbinger of catastrophe for most of the African States since they provide that their growth will be practically non-existent between 1980 and 1985 and that the rate of growth will not exceed 1.1 per cent between 1985 and 1990. Africa has not reached the goals set for the First and Second United Nations Development Decade because there is a lack of correlation between its actual needs and the resources it has available to satisfy those needs, since in 1979 the effective flow of public aid for development did not even attain one half of the target, which was 0.70 per cent.
97.	With the prospect of a restructuring of international economic relations, the eleventh special session of the General Assembly has just produced, and we shall shortly adopt—at least so we hope—the International Development Strategy for the Third United Nations Development Decade. 
98.	The new Strategy gives us a glimpse of the scope of the efforts that have to be made in the next 10 years nationally, regionally and internationally. It is for each developing country to set its own targets and to take the appropriate measures in the light of its own capacities.
99.	In order to embark in the proper way upon the Third United Nations Development Decade, the African countries at the second extraordinary session of the Assembly of Heads of State and Government of the OAU, in April of this year, adopted the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa — a declaration whereby the heads of State and Government have undertaken to respect the guiding principles and measures taken to bring about national and collective self-reliance in the economic and social realms. The implementation of that Plan will without any doubt contribute to the establishment of a new international economic order.
100.	Although Africa has undertaken to count first and foremost on its own capacities and resources, it does not thereby exclude international assistance. The international community must help the African countries to put their development strategy into effect, because it is clear that development and the integration of the African continent are preparing it for better participation in the promotion of international economic co-operation.
101.	In the final analysis, the international community must be vigilant in avoiding the formidable consequences of any possible failure of the Strategy for the Third United Nations Development Decade. In that regard, as the Secretary-General has pointed out we must "bridge the growing chasm between declarations and intentions, on the one hand, and the realities of hardship and suffering, on the other. .. , Exceptional efforts are required from all parties involved". 
102.	It is not enough to take decisions; we must also, and above all, put our decisions into effect.
103.	All the players in this international game must be involved in the Development Decade. Developed and developing countries must not be regarded as competitors but, rather, as complementary partners. They must transcend everything that divides them and must rely solely on what unites them; in a spirit of solidarity, they must co-operate in the restructuring of international economic relations. Chad, for its part, is ready to give all its support to the attainment of that noble objective.
104.	In conclusion, I should like to say what a dangerous precedent the tragedy of Chad can constitute and what a serious threat it poses to international stability and security, and particularly to stability and security in Africa.
105.	For our part, we solemnly declare that the Provisional Government of National Union, formed after the Lagos agreement, is working tirelessly, under the leadership of President Goukouni Weddeye, for the return of peace, union and stability to Chad. With that in view, we urge countries supporting the armed rebellion against the Provisional Government of National Union to put an end to their intervention in Chad's internal affairs.
106.	The Provisional Government of National Union is determined to apply the Lagos agreement faithfully and totally. Hence, one of the essential objectives of the Government of Chad is that after the withdrawal of French troops free and democratic elections shall be held during which the people will be called upon to choose their leaders and to decide their destiny. That shows how faithful our Government is to its commitments; it shows that our Government has no intention whatsoever of shirking them.
107.	In the meantime, the Provisional Government of National Union will be undertaking a major endeavour of national reconstruction. For that it will need contributions within the framework of the appeal we have just made. To that end, the Government will be guided only by the higher interests of the nation, in accordance with the legitimate aspirations of the people of Chad to independence, progress and social justice.
108.	The Government of Chad intends also to pursue a policy of good-neighbourliness and mutually advantageous co-operation with all countries that cherish peace, justice and freedom.
109.	Finally, in spite of the long civil war imposed upon Chad by foreign forces and their local lackeys, in spite of the ordeal it has been subjected to for years now because of the ill effects of drought and other natural disasters, despite its land-locked status and its very low level of development, Chad will do everything in its power and will work tirelessly to ensure the attainment of the Organization's objective of a more just and equitable world.
